Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 1 of 19 PageID: 472
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 1 of 19




                United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT



               Argued March 6, 2020                    Decided July 14, 2020

                                        No. 18-7188

                                 STRIKE 3 HOLDINGS, LLC,
                                       APPELLANT

                                             v.

                JOHN DOE, SUBSCRIBER ASSIGNED IP ADDRESS 73.180.154.14,
                                      APPELLEE


                       Appeal from the United States District Court
                               for the District of Columbia
                                   (No. 1:18-cv-01425)


                     Lincoln D. Bandlow argued the cause for appellant.
               With him on the briefs were Jessica Fernandez and Emilie
               Kennedy.

                      Seth W. Lloyd, appointed by the court, argued the cause
               as amicus curiae in support of the District Couraps order. With
               him on the brief were Samuel B. Goldstein, Deanne E.
               Maynard, and James R. Sigel.

                    Before: MILLETT and RAO, Circuit Judges, and
               EDWARDS, Senior Circuit Judge.

                      Opinion for the Court filed by Circuit Judge RAO.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 2 of 19 PageID: 473
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 2 of 19




                                               2
                    RAO, Circuit Judge: Strike 3 Holdings, LLC, is a producer
               and distributor of adult films. This case arises out of a copyright
               infringement suit filed by Strike 3 NTNV[`a N m?\U[ 9\Rn
               defendant alleged to have illegally downloaded and distributed
               Ga_VXR -p` films. In its complaint, Strike 3 was able to identify
               the defendant only with an Internet Protocol (IP) address linked
               to numerous acts of online piracy. Strike 3 could not identify
               the defendant and effectuate service without subpoenaing the
               QRSR[QN[ap` Internet service provider (ISP) and so moved the
               district court for a court order under Federal Rule of Civil
               Procedure 26(d)(1). The district court denied the Rule 26(d)(1)
               motion N[Q QV`ZV``RQ Ga_VXR -p` P\Z]YNV[a dVaU\ba ]_RWbQVPR.

                    While district courts enjoy substantial discretion with
               respect to discovery matters, that discretion is not unbounded.
               We hold that the district court abused its discretion by
               assigning improper weight a\ dUNa Va cVRdRQ N` aUR maberrantly
               salacious [Nab_Rn \S Ga_VXR -p` SVYZ`, by concluding that Strike
               3 could not state a plausible claim for infringement against the
               IP address subscriber, and by drawing unsupported, negative
               inferences against Strike 3 regarding its litigation tactics. We
               therefore reverse aUR QV`a_VPa P\b_ap` \_QR_ and remand for
               further proceedings consistent with this opinion.

                                               I.

                    Strike 3 distributes pornographic films through various
               adult websites and owns the copyrights to the motion pictures
               distributed under four different brand names. According to
               Strike 3, its websites receive more than 20 million unique
               monthly visitors and tens of thousands of subscribers pay for
               its content.

                   Like many film distributors, however, the company also
               faces rampant online piracy. In an effort to combat illegal
               downloading and distribution of its films, Strike 3 has filed
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 3 of 19 PageID: 474
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 3 of 19




                                                 3
               thousands of copyright infringement lawsuits in district courts
               around the country.1 These lawsuits follow a consistent pattern:
               Strike 3 works with a third-party forensic investigator to
               monitor the BitTorrent peer-to-peer file sharing network for the
               presence of Ga_VXR -p` copyrighted works. See AF Holdings,
               LLC v. Does 1Z1058, 752 F.3d 990, 998 (D.C. Cir. 2014)
               (describing online piracy via the BitTorrent protocol). Utilizing
               forensic software, the investigator can record a specific IP
               address engaging in a specific act of infringement at a specific
               time. Once an infringing IP address is identified, Strike 3 uses
               geolocation technology to determine where the registered
               subscriber of that IP address is located. Armed with this
               information, Strike 3 files a copyright infringement lawsuit in
               aUR N]]_\]_VNaR SRQR_NY QV`a_VPa P\b_a' [NZV[T aUR m?\U[ 9\Rn
               subscriber of the offending IP address as the defendant.

                    This appeal concerns a typical infringement lawsuit filed
               by Strike 3. Using the technology describeQ NO\cR' Ga_VXR -p`
               investigators recorded IP address 73.180.154.14 illegally
               QV`a_VObaV[T Ga_VXR -p` SVYZ` cVN aUR 7VaH\__R[a [Rad\_X \[
               twenty-two separate occasions over the course of
               approximately one year. Strike 3 determined that this IP

               1
                 Strike 3 has also sought to reduce piracy through other means,
               including by utilizing the procedures set out in the Digital
               Millennium Copyright Act (DMCA). Under the DMCA, a copyright
               owner who believes material posted online infringes its copyright
               may file a takedown notice with the relevant ISP, requesting that the
               ISP remove the allegedly infringing material from its web server. See
               generally 17 U.S.C. § 512. Strike 3 states aUNa Va m`R[QL`M \[ NcR_NTR
               50,000 Digital Millennium Copyright Act notices a Z\[aUn a\ >GE`
               alerting them of infringement by their customers. Lansky Decl. ¶ 26,
               App. 16. According to Strike 3, these efforts have proven futile, as
               have m`VZVYN_ RSS\_a` Of O\aU aUR Z\aV\[ ]VPab_R N[Q _RP\_QV[T
               V[Qb`a_VR`n a\ baVYVgR 9B86 aNXRQ\d[ [\tices to combat piracy.
               Strike 3 Br. 1.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 4 of 19 PageID: 475
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 4 of 19




                                              4
               address is registered to a subscriber located in the District of
               Columbia. In June 2018, the company filed a complaint against
               the IP address subscriber in the U.S. District Court for the
               District of Columbia. Because Internet service providers are
               the only entities that can link an IP address to its subscriber,
               Strike 3 could not serve its complaint without first subpoenaing
               aUR `bO`P_VOR_p` >GE' 8\ZPN`a' for information identifying the
               anonymous defendant. Accordingly, the company also filed a
               Rule 26(d)(1) motion seeking leave to subpoena Comcast for
               records identifying the John Doe IP address subscriber.

                    In its Rule 26(d)(1) motion, Strike 3 argued it has good
               cause to issue this subpoena because its lawsuit cannot proceed
               without the requested discovery and because it would be
               improper for the court to dismiss the claims before Strike 3 has
               aUR \]]\_ab[Vaf a\ R[TNTR V[ QV`P\cR_f a\ YRN_[ aUR QRSR[QN[ap`
               identity. Strike 3 further averred that it limits infringement
               YNd`bVa` a\ m`a_\[T PN`R` NTNV[`a Rea_RZR V[S_V[TR_`n dU\ m[\a
               only engage in illegal downloading, but are also large scale
               unauthorized distributors of Ga_VXR -p` P\[aR[a)n 6]]) 34.
               Finally, the company stated it is mindful of the sensitive nature
               of the litigation and encouraged the district court to issue a
               protective order allowing the defendant to proceed
               anonymously.

                    HUR QV`a_VPa P\b_a QR[VRQ Ga_VXR -p` discovery motion. See
               Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160 (D.D.C.
               2018). Applying a multi-factor balancing test adopted by the
               Second Circuit in Arista Records, LLC v. Doe 3, 604 F.3d 110
               (2d Cir. 2010), the district court found that Ga_VXR -p` [RRQ S\_
               the subpoenaed information was outweighed by the
               m]\aR[aVNYYf-noninfringing      defendanap`     _VTUa    a\    OR
               anonymousnla privacy interest the court found especially
               dRVTUaf TVcR[ aUR m]N_aVPbYN_Yf ]_b_VR[a ]\_[\T_N]Ufn Na issue.
               Strike 3, 351 F. Supp. 3d at 163, 164k65. The court
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 5 of 19 PageID: 476
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 5 of 19




                                               5
               acknowledged Ga_VXR -p` YNd`bVa P\bYQ [\a ]_\PRRQ dVaU\ba aUR
               requested discovery, but explained that mGa_VXR -p` SYNdRQ
               VQR[aVSVPNaV\[ ZRaU\Qn \S _RYfV[T \[ TR\Y\PNaV\[ aRPU[\Y\Tf
               and IP address tracking to identify infringers mSNVYLRQM a\ TVcR
               the court adequate confidence this defendant actually did the
               V[S_V[TV[T)n Id. at 164. In particular, the court emphasized the
               risk that someone other than the IP address subscriber with
               access to the IP addresslsuch as a family member or
               roommatelmay have been responsible for the alleged
               infringement. Id. at 162.

                    KUVYR aUR QV`a_VPa P\b_a _RP\T[VgRQ aUNa mU\[R`a P\]f_VTUa
               holder[s] might balkn Na Va` QRPV`V\[' which could curtail efforts
               to combat online piracy through direct infringement claims, it
               expressly cabined its holding a\ aUR mRePR]aV\[NYn
               circumstances of this case. Id. at 165k66. The court pointed to
               two factors limiting its holding: First, the mNOR__N[aYf `NYNPV\b`
               naturen \S Ga_VXR -p` SVYZ`, and second, the mlegion pitfalls
               N``\PVNaRQ dVaU Ga_VXR -p` tracking and identification of
               infringers.n Id. at 165. m<VcR[ aUR`R UVTU `aNXR`'n aUR P\b_a
               refused to mNPPR]a aUR _V`X \S ZV`VQR[aVSVPNaV\[n N[Q denied
               Ga_VXR -p` FbYR ,0$Q%$+% Z\aV\[. Id. But the court left open the
               possibility that a future copyright holder could obtain a
               different result Of m`U\dLV[TM aUR 8\b_a N ZRaU\Q a\ VQR[aVSf
               V[S_V[TR_` dVaU `bSSVPVR[aYf YR`` _V`X \S SNY`R NPPb`NaV\[`)n Id.
               The district court then explained that Ga_VXR -p` _R`bYaV[T
               minability to identify [the] defendant [made] effectuating
               service or prosecuting the case impossible.n Id. Accordingly, it
               dismissed the complaint without prejudice.

                    Throughout its opinion, the district court expressed
               `XR]aVPV`Z a\dN_Q` Ga_VXR -p` Z\aVcNaV\[ V[ `bV[T aUR ?\U[ 9\R
               defendant. The court characterized Ga_VXR - N` N mP\]f_VTUa
               a_\YYn aUNa UN` mSY\\Q[ed]n QV`a_VPa P\b_a` N_\b[Q aUR P\b[a_f
               dVaU aU\b`N[Q` \S YNd`bVa` m`ZNPXV[T \S Rea\_aV\[,n and
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 6 of 19 PageID: 477
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 6 of 19




                                               6
               declared that Va d\bYQ [\a V[QbYTR Ga_VXR -p` mSRVT[RQ QR`V_R S\_
               legal proces`n Of m\cR_`RRLV[TM N UVTU-aRPU `UNXRQ\d[)n Id. at
               161k62, 166.

                    Strike 3 filed a timely appeal. In the absence of a named
               defendant, we appointed amicus to present arguments in
               support \S aUR QV`a_VPa P\b_ap` \_QR_. Amicus has fulfilled that
               role admirably.

                                              II.

                    Federal Rule of Civil Procedure 26(d)(1) provides in
               relevant part aUNa mLNM ]N_af ZNf [\a `RRX QV`P\cR_f S_\Z N[f
               source before the parties have conferred as required by Rule
               ,0$S%' RePR]a j dUR[ NbaU\_VgRQ j Of P\b_a \_QR_)n FED. R.
               CIV. P. 26(d)(1). In cases involving as-yet-unknown
               defendants, in which the plaintiff cannot serve its complaintl
               much less confer with the defendantlwithout obtaining
               identifying information from a third party, maUR \[Yf ]\aR[aVNY
               NcR[bR S\_ QV`P\cR_f V` LN P\b_a \_QR_ b[QR_M FbYR ,0$Q%$+%)n
               AF Holdings, 752 F.3d at 995. A district P\b_ap` QV`P_RaV\[ a\
               order discovery, whether before or after the parties have
               conferred, is PNOV[RQ Of FbYR ,0$O%p` TR[R_NY YVZVaNtions on the
               scope of discovery. Under Rule 26(b), a party may obtain
               discovery only of nonprivileged materials that are mrelevant to
               LaURM ]N_afp` PYNVZ \_ QRSR[`R N[Q ]_\]\_aV\[NY a\ aUR [RRQ` \S
               aUR PN`R)n FED. R. CIV. P. 26(b)(1). Courts are directed to assess
               proportionality Of _RSR_R[PR a\ `RcR_NY SNPa\_`' V[PYbQV[T maUR
               ]N_aVR`p _RYNaVcR NPPR`` a\ _RYRcN[a V[S\_ZNaV\[n N[Q maUR
               importance of the discovery in resolving the issues [at stake in
               aUR NPaV\[M)n Id.2


               2
                 E_V\_ a\ ,*+/' FbYR ,0$O% V[PYbQRQ N mT\\Q PNb`Rn `aN[QN_Q S\_
               court-ordered discovery. See FED. R. CIV. P. ,0$O%$+% $,*+/% $m;\_
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 7 of 19 PageID: 478
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 7 of 19




                                                7
                    As we have repeatedly recognized, district courts have
               broad discretion over the structure, timing, and scope of
               discovery. See, e.g., Hussain v. Nicholson, 435 F.3d 359, 363k
               64 (D.C. Cir. 2006). Accordingly, we will overturn a district
               P\b_ap` QV`P\cR_f _bYV[T \[Yf V[ mb[b`bNY PV_PbZ`aN[PR`n
               amounting to an abuse of discretion. SafeCard Servs., Inc. v.
               SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991). At the same time,
               we must take care to ensure that mQiscretionary choices are not
               YRSa a\ N P\b_ap` V[PYV[NaV\[' Oba a\ Va` WbQTZR[a5 N[d its
               WbQTZR[a V` a\ OR TbVQRQ Of `\b[Q YRTNY ]_V[PV]YR`)n United
               States v. Taylor, 487 U.S. 326, 336 (1988) (citation and
               quotation marks omitted). Where a district court rests its
               QV`P\cR_f _bYV[T m\[ N[ VZ]_\]R_ SNPa\_'n Radtke v. Lifecare
               Mgmt. Partners, 795 F.3d 159, 164 (D.C. Cir. 2015) (citation
               omitted), or an error of law, AF Holdings, 752 F.3d at 994, it
               necessarily falls short of this standard.

                    In this case, Strike 3 contends that the district court abused
               its discretion by relying heavily on aUR P\Z]N[fp` YVaVTNaV\[
               history and the content of its films rather than the relevant legal

               good cause, the court may order discovery of any matter relevant to
               the subject mattR_ V[c\YcRQ V[ aUR NPaV\[)n%) HUR ,*+/ NZR[QZR[a`
               to the Rules eliminated FbYR ,0$O%p` T\\Q PNb`R _R^bV_RZR[a N[Q
               replaced it with the overarching relevance and proportionality
               standard discussed above. The district court nonetheless assumed
               court-ordered discovery remains subject to a good cause requirement
               and went on to analyze good cause through the lens of the Second
               8V_PbVap` Arista Records test. Strike 3, 351 F. Supp. 3d at 162k63
               (citing Arista Records, 604 F.3d at 119).
                    WR SV[Q aUR QV`a_VPa P\b_ap` QR[VNY \S Ga_VXR -p` FbYR ,0$Q%$+%
               motion was an abuse of discretion under any applicable standard.
               Therefore we do not apply the Arista Records test, nor do we address
               whether Arista Records sets out an appropriate framework for
               N[NYfgV[T `bPU Z\aV\[` \_ dURaUR_ aUR mT\\Q PNb`Rn `aN[QN_Q
               continues to apply under the current version of Rule 26.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 8 of 19 PageID: 479
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 8 of 19




                                               8
               standards under Rule 26 and Rule 12(b)(6). We agree, and find
               aUNa aU_RR N`]RPa` \S aUR QV`a_VPa P\b_ap` N[NYf`V` require us to
               reverse its decision: First, the district court mrelied on an
               improper factorn by treating the P\[aR[a \S Ga_VXR -p`
               copyrighted works as relevant to its entitlement to early
               discovery. Radtke, 795 F.3d at 164. Second, the court
               committed legal error when it concluded Strike 3 could not
               state a plausible claim of infringement against the IP address
               subscriber even if the requested discovery was granted. And
               third, the court drew unsupported, negative inferences against
               Strike 3 regarding its litigation tactics and motivation in
               seeking the requested discovery. We take each issue in turn.

                                              A.

                    We first consider Ga_VXR -p` argument that the district court
               gave improper weight to the P\[aR[a \S Ga_VXR -p` SVYZ` in
               denying its Rule 26(d)(1) motion. From the outset, the district
               court made clear that its assessment of the Rule 26(d)(1)
               motion was informed by the pornographic content of Ga_VXR -p`
               films. The district court analyzed Ga_VXR -p` discovery motion
               by balancing aUR ]N_aVR`p _RYNaVcR V[aR_R`as. The court assigned
               mT_RNa dRVTUan to the ?\U[ 9\Rp` privacy expectations in this
               case, reasoning that the potential impact of a false accusation
               \[ aUR QRSR[QN[ap` ]R_`\[NY N[Q ]_\SR``V\[NY YVSe would be dire
               V[ N PN`R V[c\YcV[T m]N_aVPbYN_Yf ]_b_VR[a ]\_[\T_N]Uf)n Strike
               3, 351 F. Supp. 3d at 164k65. Given these ]b_]\_aRQYf mUVTU
               stakes,n which the court viewed as mb[YVXRYf a\ N]]RN_ V[ Z\_R
               typical [copyright] PN`R`'n the court held that mthe risk of
               misidentificationn was too great to justify granting Strike 3 the
               requested discovery. Id. at 165. The court emphasized,
               however, that its holding was limited by the fact that this case
               V[c\YcRQ mNOR__N[aYf `NYNPV\b`n P\[aR[a) Id. $mLHMUR af]VPNY
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 9 of 19 PageID: 480
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020   Page 9 of 19




                                                 9
               case does not involve pornography, nor is this even run-of-the-
               ZVYY ]\_[)n%)3

                      The district court suggested in effect aUNa Ga_VXR -p` NOVYVaf
               to defend its copyright turned on the content of its films. This
               reasoning is not supported by the relevant legal standards. Even
               assuming without deciding that privacy interests have
               continuing relevance to the Rule 26(d)(1) analysis, see supra
               note 2, none of the cases cited by the district court suggest that
               privacy interests vary depending on the content of a particular
               copyrighted work. Nor has amicus identified any authority for
               the proposition that content-based distinctions bear on a
               P\]f_VTUa ]YNV[aVSSp` entitlement to discovery in general. To the
               contrary, as the district court correctly recognized, mQRSR[QN[a`
               have little expectation of privacy in downloading and
               QV`a_VObaV[T P\]f_VTUaRQ LP\[aR[aM dVaU\ba ]R_ZV``V\[)n Strike
               3, 351 F. Supp. 3d at 164 (citation omitted). The mere fact that
               a defendant may be embarrassed to have his name connected
               to pornographic websites is not a proper basis on which to
               dimi[V`U N P\]f_VTUa U\YQR_p` \aUR_dV`R R[S\_PRNOYR property
               rights. >[QRRQ' N` \[R QV`a_VPa P\b_a N]aYf \O`R_cRQ' mdUVYR aUR_R
               may be some social stigma attached to consuming pornography
               ... it is [nonetheless] the rare civil lawsuit in which a defendant
               is n\a NPPb`RQ \S ORUNcV\_ \S dUVPU \aUR_` ZNf QV`N]]_\cR)n
               Strike 3 Holdings, LLC v. Doe, 2019 WL 4745360, at *6
               (D.N.J. Sept. 30, 2019) (citation and quotation marks omitted).

                    Amicus offers little substantive defense for the district
               P\b_ap` S\Pb` \[ aUR P\[aR[a \S Ga_VXR -p` SVYZ`' PU\\`V[T
               V[`aRNQ a\ Q\d[]YNf aUR VZ]NPa aUR SVYZ`p P\[aR[a UNQ \[ aUR
               P\b_ap` N[NYf`V`) See Amicus Br. 39 $mHUR QV`a_VPa P\b_a N]]YVRQ
               the same stanQN_Q aUNa P\b_a` N]]Yf S\_ \aUR_ P\[aR[a)n%)

               3
                The district court did not provide any support for its conclusion that
               Ga_VXR -p` SVYZ` N_R mNOR__N[aYf `NYNPV\b`)n
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 10 of 19 PageID: 481
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 10 of 19




                                               10
                Beyond that, amicus merely observeslincorrectlylthat
                mLaMUR_R V` [\aUV[T VZ]_\]R_ V[ _RP\T[VgV[T aUNa ]_VcNPf
                interests differ depending on whether the accusations involve
                content from [pornographic websites] rather than from some
                \aUR_ `\b_PR)n Id.

                     Basic copyright principles establish that N ]YNV[aVSSp`
                ability to defend its copyrights cannot turn on a P\b_ap`
                subjective view of the copyrighted material. The fundamental
                premise of copyright law is that the owner of a valid copyright
                has a protectable property interest in its creative works. See,
                e.g., Dowling v. United States, 473 U.S. 207, 216k17 (1985).
                Once a copyright is registered, the \d[R_ mZNf `RRX WbQVPVNY
                enforcement of his property rights against subsequent
                V[S_V[TR_`)n Metro. Reg[l Info. Sys., Inc. v. Am. Home Realty
                Network, Inc., 722 F.3d 591, 596 (4th Cir. 2013). And a
                P\]f_VTUa U\YQR_p` NOVYVaf a\ QRSR[Q this property interest does
                not turn on the subjective value judgments of a particular judge.
                Cf. Bleistein v. Donaldson Lithographing Co., 188 U.S. 239,
                251 (1903) (Holmes, J.) $m>t would be a dangerous undertaking
                for persons trained only [in] the law to constitute themselves
                final judges of the worth of pictorial illustrations.n); Situation
                Mgmt. Sys., Inc. v. ASP. Consulting LLC, 560 F.3d 53, 60 (1st
                Cir. 2009).

                     Here, the district court S\b[Q aUNa mGa_VXR -ps alleged
                ownership of an infringed copyright sets forth a prima facie
                PYNVZ)n Strike 3, 351 F. Supp. 3d at 164. Having accepted Strike
                -p` NYYRTNaV\[` \S P\]f_VTUa \d[R_`UV]' the district court could
                not weaken the property rights attached to that ownership by
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 11 of 19 PageID: 482
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 11 of 19




                                                  11
                imposing a content-ON`RQ _R`a_VPaV\[ \[ Ga_VXR -p` access to
                discovery.4

                     For the reasons stated, we hold that the content of a
                copyrighted work is per se irrelevant to a Rule 26(d)(1) motion
                seeking discovery to identify an anonymous infringer. The
                protections afforded by copyright law do not turn on a
                P\]f_VTUa U\YQR_p` ]\]bYNrity or perceived respectability.
                Accordingly, we find the district court abused its discretion by
                factoring the pornographic content \S Ga_VXR -p` SVYZ` V[a\ Va`
                QRPV`V\[ a\ QR[f Ga_VXR -p` QV`P\cR_f _R^bR`a)

                                                  B.

                     Strike 3 also contends that the district court erred when it
                found aUNa Ga_VXR -p` `bO]\R[N d\bYQ [\a mVQR[aVSf N P\]f_VTUa
                V[S_V[TR_ dU\ PN[ OR `bRQ)n Strike 3, 351 F. Supp. 3d at 164.
                7f aUR QV`a_VPa P\b_ap` NPP\b[a' merely identifying the IP
                address subscriber would not enable Strike 3 to state a plausible
                claim against that subscriberlrather, Strike 3 would have to
                m_R`\_aLM a\ SN_ Z\_R V[aR[`VcR QV`P\cR_f ZNPUV[NaV\[`
                sufficiently R`aNOYV`UV[T QRSR[QN[a QVQ aUR V[S_V[TV[T)n Id.
                Because the district court believed Strike 3 would have no
                prospect of surviving a Rule 12(b)(6) motion even if it learned
                aUR `bO`P_VOR_p` VQR[aVaf, the court concluded that Strike 3
                should not be permitted to QV`P\cR_ aUR `bO`P_VOR_p` VQR[aVaf Na
                all.

                     This reasoning is flawed in two critical respects. As an
                initial matter, it misstates the relevant inquiry when a plaintiff
                seeks immediate, court-ordered discovery to identify an
                4
                  Although the district court intimated that pornography may not be
                entitled to copyright protection, Strike 3, 351 F. Supp. 3d at 165 n.5,
                that question is not before us as the district court found that Strike 3
                stated a valid claim of copyright ownership.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 12 of 19 PageID: 483
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 12 of 19




                                               12
                anonymous defendant. At this stage, the court is not asked to
                pass judgment on the strength \S aUR ]YNV[aVSSp` NYYRTNaV\[`
                against the defendant, but to determine whether the plaintiff
                should have the opportunity to name that defendant in the first
                place. It is well established that plaintiffs are permitted to
                proceed against John Doe defendants so long as discovery can
                OR Re]RPaRQ a\ b[P\cR_ aUR QRSR[QN[ap` VQR[aVaf) See Newdow
                v. Roberts, 603 F.3d 1002, 1010k11 (D.C. Cir. 2010) (citation
                omitted). That is precisely what Strike 3 seeks here: the
                discovery necessary to reveal tUR QRSR[QN[ap` VQR[aVaf and to
                begin litigating its infringement claims.

                     This is not to suggest that the quality of a ]YNV[aVSSp`
                allegations has no bearing on a Rule 26(d)(1) motion. As with
                all discovery requests, courts must look carefully to the
                complNV[ap` NYYRTNaV\[` a\ QRaR_ZV[R VS aUR _R^bR`aRQ QV`P\cR_f
                is relevant and proportional to the needs of the case. See FED.
                R. CIV. P. 26(b)(1). In AF Holdings, for example, we rejected a
                ]YNV[aVSSp` NaaRZ]a a\ _RYf \[ FbYR ,0$Q%(1) to uncover the
                identities of hundreds of John Doe defendants with no apparent
                connection to the district in which the plaintiff had sued. 752
                F.3d at 995k96. Given that the plaintiff could not make even a
                thrR`U\YQ `U\dV[T \S ]R_`\[NY Wb_V`QVPaV\[' maUR_R LdN`M YVaaYR
                reason to believe that the information sought [would] be
                o_RYRcN[a a\ aUR `bOWRPa ZNaaR_ V[c\YcRQ V[ aUR NPaV\[)pn Id. at
                995 (quoting FED. R. CIV. P. 26(b)(1) (2015)). In other words,
                if a plaintiff plainly has [\ m_RNYV`aVP PUN[PR \S `bPPR``SbYYf
                suingn aUR QRSR[QN[a' dR dVYY [\a allow the plaintiff to mNOb`R[]
                aUR QV`P\cR_f ]_\PR``n by seeking irrelevant information. Id. at
                997. But the mere possibility that an unnamed defendant may
                defeat a complaint at a later stage is not a legitimate basis to
                deny a Rule 26(d)(1) motion that otherwise satisfies FbYR ,0p`
                discovery standards.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 13 of 19 PageID: 484
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 13 of 19




                                               13
                     The district courtp` N[NYf`V` also misconstrued the
                pleading burden at the Rule 12(b)(6) phase. The court
                maintained aUNa Ga_VXR - d\bYQ [RRQ a\ R[TNTR V[ mSN_ Z\_R
                V[aR[`VcR QV`P\cR_f j `bSSVPVR[aYf R`aNOYV`UV[T QRSR[QN[a QVQ
                aUR V[S_V[TV[Tn in order to state a plausible claim. Strike 3, 351
                F. Supp. 3d at 164. At this stage, however, a ]YNV[aVSS m[RRQ [\a
                set out all of the precise facts on which the claim is based)n EIG
                Energy Fund XIV, L.P. v. Petroleo Brasileiro, S.A., 894 F.3d
                339, 345 (D.C. Cir. 2018) (citation omitted). Nor must the
                plaintiff prove its ultimate claim. See Herron v. Fannie Mae,
                861 F.3d 160, 173 (D.C. Cir. 2017) $m6 FbYR +,$O%$0% Z\aV\[
                a\ QV`ZV`` j Q\R` [\a _R^bV_R N P\b_a a\ N``R`` aUR a_baU \S dUNa
                is asserted or determine whether a plaintiff has any evidence to
                ONPX b] dUNa V` V[ aUR P\Z]YNV[a)n $PVaNaion and quotation
                marks omitted)). To the contrary, moRven if it strikes a savvy
                judge that actual proof of [the alleged] facts is improbable, and
                that a recovery is very remote and unlikely'pn aUR WbQTR Zb`a
                NPPR]a aUR P\Z]YNV[ap` well-pleaded allegations as true and
                mQ_Nd NYY _RN`\[NOYR V[SR_R[PR` S_\Z aU\`R NYYRTNaV\[` V[ aUR
                ]YNV[aVSSp` SNc\_)n Banneker Ventures, LLC v. Graham, 798
                F.3d 1119, 1129 (D.C. Cir. 2015) (quoting Bell Atlantic Corp.
                v. Twombly, 550 U.S. 544, 556 (2007)).

                     In this case, Strike 3 asserts that it has used a combination
                of forensic and geolocation technology to tie a single IP
                address, registered to a user in the District of Columbia, to
                twenty-two acts of infringement on specified dates over the
                course of a year. Based on these allegations, a court could
                reasonably infer that someone with prolonged, continuous
                access to this IP address was responsible for the alleged
                infringement. Viewing the allegations in the light most
                favorable to Strike 3, we think it at least plausible that the
                registered IP address subscriber mNPabNYYf QVQ aUR V[S_V[TV[T)n
                Strike 3, 351 F. Supp. 3d. at 164.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 14 of 19 PageID: 485
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 14 of 19




                                               14
                     Amicus P\[aR[Q` aUNa aUR QV`a_VPa P\b_ap` _RN`\[V[T dN`
                correct ORPNb`R aUR_R V` N[ m\OcV\b` NYaR_[NaVcR Re]YN[NaV\[n
                for aUR ?\U[ 9\Rp` alleged conduct: that someone else with
                access to the IP address in question committed the alleged
                infringement. Amicus Br. 25k26 (quoting Twombly, 550 U.S.
                at 567k68). It is undoubtedly true that individuals other than
                the IP address subscriber may have been responsible for the
                infringement at issue. On these facts, however, we do not find
                this alternative Re]YN[NaV\[ `\ \OcV\b` N` a\ _R[QR_ Ga_VXR -p`
                claim against the subscriber facially implausible. Cf. In re U.S.
                Office of Personnel Mgmt. Data Sec. Breach Litig., 928 F.3d
                42, 57 (D.C. Cir. 2019) (distinguishing cases where a
                QRSR[QN[ap` m\OcV\b` NYaR_[NaVcR Re]YN[NaV\[` dR_R [RPR``N_VYf
                V[P\Z]NaVOYR dVaU aUR ]YNV[aVSS`p cR_`V\[` \S RcR[a`n%)

                     For similar reasons, aZVPb`p` _RYVN[PR \[ aUR CV[aU
                8V_PbVap` QRPV`V\[ V[ Cobbler Nevada, LLC v. Gonzales, 901
                F.3d 1142 (9th Cir. 2018), is misplaced. In Cobbler Nevada, a
                P\]f_VTUa U\YQR_p` P\Z]YNV[a NTNV[`a N[ >E NQQ_R`` `bO`P_VOR_
                was dismissed under Rule 12(b)(6)lbut only after the plaintiff
                dN` ]R_ZVaaRQ a\ `bO]\R[N aUR QRSR[QN[ap` >GE) Id. at 1145.
                Indeed, the district court in Cobbler Nevada granted the
                plaintiff leave not only to issue its subpoena, but to depose the
                subscriber once he was identified. Id. This preliminary
                discovery revealed that the IP address was registered to an
                individual who operated an adult foster care home where
                numerous residents and visitors had access to the same Internet
                service and IP address. Id. at 1144k45. After these facts came
                to light and the plaintiff failed to plead any additional facts
                linking the defendant to the alleged infringement, the case was
                dismissed. Under those circumstances, the Ninth Circuit found,
                aUR QRSR[QN[ap` m`aNab` N` aUR _RTV`aR_RQ `bO`P_VOR_ \S N[
                infringing IP address, standing alone, does not create a
                _RN`\[NOYR V[SR_R[PR aUNa UR V` NY`\ aUR V[S_V[TR_)n Id. at 1145.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 15 of 19 PageID: 486
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 15 of 19




                                                 15
                     Here, by contrast, Strike 3 has not even been able to gather
                such threshold facts about the alleged infringer. To be sure, the
                requested discovery may ultimately PN`a Q\bOa \[ Ga_VXR -p`
                claim against the IP address subscriber. For example, the
                subpoenaed records could reveal that the IP address is
                associated with a coffee shop, a public library, or, as in Cobbler
                Nevada, a residential facility where numerous users access the
                same Internet service. See id. at 1146. At that point, if Strike 3
                is unable to plead additional facts tying the registered
                subscriber to the alleged infringement, the scales may tilt
                towards implausibility.5 At this stage, however, we cannot
                know dUNa Ga_VXR -p` `bO]\R[N dVYY b[P\cR_) The mere fact
                that discovery may demonstrate that the subscriber is not the
                proper defendant is no basis to close the courthouse doors
                before Strike 3 can step inside.

                     Finally, aUR QV`a_VPa P\b_ap` \]V[V\[ implied that its
                perception of Ga_VXR -p` SVYZ` ZNf UNcR P\Y\_RQ [\a \[Yf Va`
                assessment of the Rule 26(d)(1) motion, but the merits of Strike
                -p` PYNVZ`) The district court explicitly stated aUNa Va mdL\bYQM
                [\a NPPR]a aUR _V`X \S ZV`VQR[aVSVPNaV\[n in this particular
                context. Strike 3, 351 F. Supp. 3d at 165. This suggests the court
                may have taken a different view of the strength of Ga_VXR -p`
                allegations but for its perception of aUR mNOR__N[aYf `NYNPV\b`
                [Nab_Rn \S Ga_VXR -p` SVYZ`. Id. For the same reasons set out in
                Part II.A, supra, the ]YNb`VOVYVaf \S N ]YNV[aVSSp` NYYRTNaV\[`
                against an anonymous IP address subscriber does not vary
                depending on the content of the copyrighted work at issue.


                5
                  Counsel for Strike 3 conceded at oral argument that it would be
                difficult to state a plausible claim against an IP address subscriber
                associated with a public facility, and further maintained that the
                P\Z]N[f d\bYQ mVZZRQVNaRYf QV`ZV``n N YNd`bVa b[QR_ aU\`R
                circumstances. Oral Arg. Tr. 11:12k22.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 16 of 19 PageID: 487
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 16 of 19




                                                16
                     On the allegations before us, we cannot conclude there is
                no m_RNYV`aVP PUN[PRn aUR QV`P\cR_f Strike 3 sought will yield
                information relevant to its suit or that Strike 3 could not state a
                plausible claim against the IP address subscriber if the suit
                reaches the Rule 12(b)(6) phase. See AF Holdings, 752 F.3d at
                997. Because the district courtp` contrary conclusion was
                predicated on an error of law, we hold the court abused its
                discretion in denying Ga_VXR -p` FbYR ,0$Q%$+% motion.

                                                C.

                     Lastly, dR ab_[ a\ Ga_VXR -p` N_TbZR[a aUNa the district court
                failed to afford Strike 3 the benefit of all reasonable inferences,
                and instead relied on extra-_RP\_Q `\b_PR` a\ ^bR`aV\[ Ga_VXR -p`
                motivation in seeking the requested discovery. We find the
                district court abused its discretion in this regard as well.

                     As already explained, the district court was required to
                N``bZR aUR a_baU \S Ga_VXR -p` factual allegations and draw all
                reasonable inferences in its favor. See Banneker Ventures, 798
                F.3d at 1129. It failed to do so. Instead, the court went outside
                the record to conduct an in-QR]aU _RcVRd \S Ga_VXR -p` publicly
                available court filings, and relied on this research to conclude
                that Strike 3 is engaged in a pattern of coercive litigation
                designed to extract shame settlements rather than identify
                actual infringers. Strike 3, 351 F. Supp. 3d at 162, 166. The
                district court dubbed Strike 3 a mcopyright troll'n id. at 161k62,
                mLNM_ZRQ with hundreds of cut-and-pasted complaints and
                boilerplate discovery motions,n id. at 166. It accused Strike 3
                \S [\a PN_V[T mdURaUR_ QRSR[QN[a NPabNYYf QVQ aUR V[S_V[TV[T'n
                N[Q V[`aRNQ `RRXV[T `VZ]Yf a\ m`RaaYR N` ZN[f PYNVZ` N`
                possible [and] abandon thR _R`a)n Id. at 162. And it found that
                Ga_VXR -p` FbYR ,0$Q%$+% Z\aV\[ _RSYRPaRQ N mSRVT[RQ QR`V_R S\_
                YRTNY ]_\PR``n aUNa mZN`X` what it really seeks: for the Court to
                oversee a high-aRPU `UNXRQ\d[)n Id. at 166.
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 17 of 19 PageID: 488
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 17 of 19




                                                17
                     The facts before the district court did not support these
                conclusions. It is true, as the district court pointed out, that
                Strike 3 filed nearly 2,000 copyright lawsuits in courts around
                the country in the thirteen months leading up to the district
                P\b_ap` decision. Strike 3 does not dispute this figure. It argues,
                however, that the volume of its litigation is dwarfed by the
                scale of infringement it faces. Indeed, Strike 3 maintains that
                NYaU\bTU Va` SVYZ` mN_R NZ\[T aUR Z\`a ]V_NaRQ P\[aR[a V[ aUR
                d\_YQ'n Compl. ¶ 16, App. 4, Va UN` ]b_`bRQ mYR`` aUN[ + \ba \S
                1,000 US-ON`RQ Ga_VXR - V[S_V[TR_`n cVN YVaVTNaV\[, Strike 3 Br.
                19 n.18. Strike 3 further contends that no negative inference
                can be drawn from the fact that many of these lawsuits settle or
                otherwise do not proceed beyond the initial stages of litigation,
                TVcR[ aUR R`aNOYV`URQ ]_V[PV]YR aUNa m]N_aVR` N_R S_RR a\ `RaaYR
                their QV`]baR` \[ aURV_ \d[ aR_Z`)n Frank v. Gaos, 139 S. Ct.
                1041, 1046 (2019).

                     6ZVPb`' \[ aUR \aUR_ UN[Q' N_TbR` aUNa Ga_VXR -p`
                mYVaVTNaV\[ P\[QbPa NP_\`` N YN_TR c\YbZR \S PN`R` N[Q Va`
                consistent pattern of never pursuing any case to judgment on
                aUR ZR_Va`n provided ample basis for the district court to infer
                that Strike 3 sought discovery for a reason other than defending
                its copyrights. Amicus Br. 29. According to amicus, the district
                court acted appropriately in exercising its authority to take
                judicial n\aVPR \S Ga_VXR -p` YVaVTNaV\[ ]NaaR_[ N[Q V[ _RYfV[T \[
                that pattern to infer that Strike 3 seeks hasty settlements rather
                than successful litigation.

                     We do not dispute that district courts may properly take
                judicial notice of proceedings and filings in other courts. See
                Dupree v. Jefferson, 666 F.2d 606, 608 n.1 (D.C. Cir. 1981). A
                court cannot, however, reasonably infer that a plaintiff lacks a
                legitimate motive in pursuing discovery based solely on the
                ]YNV[aVSSp` litigation volume and case history. Where, as here, a
                plaintiff alleges that it is the victim of copyright infringement
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 18 of 19 PageID: 489
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 18 of 19




                                               18
                on a massive scale, the mere fact that it has filed a significant
                number of lawsuits is not a valid basis on which to impute an
                improper purpose. Nor is the fact that many such lawsuits settle
                or are dismissed at an early stage necessarily suggestive of
                improper intent. Cf. Frank, 139 S. Ct. at 1046.

                      In its briefing and at oral argument, amicus relied heavily
                on our decision in AF Holdings a\ `b]]\_a aUR QV`a_VPa P\b_ap`
                assR``ZR[a \S Ga_VXR -p` YVaVTNaV\[ aNPaVP`) That case provides a
                poor analogy. AF Holdings involved a law firm that multiple
                courts had found to be associated with a long pattern of abusive
                copyright litigation. See 752 F.3d at 992k93. The law firm in
                question formed a holding company, acquired the copyrights to
                `RcR_NY ]\_[\T_N]UVP SVYZ`' N[Q mV[VaVNaRQ ZN``VcR o?\U[ 9\Rp
                P\]f_VTUa V[S_V[TRZR[a YNd`bVa`n NTNV[`a hundreds of IP
                address subscribers in a single district court in an effort to
                minimize filing fees. Id. at 992. This particular pattern, coupled
                with 6; =\YQV[T`p failure to tailor its discovery requests to
                individuals who could conceivably be sued in the district, made
                it reasonable for the court to conclude that the company sought
                a\ mZN[V]bYNaR WbQVPVNY ]_\PRQb_R` a\ `R_cR LVa`M \d[ VZ]_\]R_
                R[Q`n _NaUR_ aUN[ ]b_`bR N YRTVaVZNaR YVaVTNaV\[ V[aR_R`a) Id.

                     This case involves markedly different facts. Ga_VXR -p`
                filings aver that it produced the copyrighted materials at issue,
                persistently seeks to protect its copyrights through the
                procedures set out in the Digital Millennium Copyright Act,
                and resorted to civil litigation only after countless DMCA
                takedown notices failed to stem the tidal wave of infringement.
                See Lansky Decl. ¶¶ 26k27, App. 16 (noting that DMCA
                notices have mQ\Lne] virtually nothing to stop the rampant
                copyright infringement'n ZNXV[T mYNd`bVa` YVXR aUV` \[Rn the
                m\[Yf RSSRPaVcR dNf a\ `a\] j ]V_NPfn%) Unlike the scattershot
                approach undertaken in AF Holdings, Strike 3 utilized
                technology to target individual serial infringers in the
Case 3:18-cv-17619-BRM-LHG Document 25-1 Filed 07/14/20 Page 19 of 19 PageID: 490
 USCA Case #18-7188     Document #1851511      Filed: 07/14/2020  Page 19 of 19




                                                19
                appropriate district court. At this stage of the litigation, Strike
                3 was entitled to have the court accept these allegations as true
                and draw all reasonable inferences in Ga_VXR -p` SNc\_.

                     KUVYR aUR QV`a_VPa P\b_a QVQ [\a Re]YVPVaYf _RSR_ a\ Ga_VXR -p`
                litigation conduct when analyzing the Rule 26(d)(1) motion,
                aUR P\b_ap` perception \S Ga_VXR -p` Z\aVcR` appears to have
                colored its analysis. Indeed, the court took pains to emphasize
                that a different result might obtain in a case involving an
                mU\[R`a P\]f_VTUa U\YQR_,n Strike 3, 351 F. Supp. 3d at 165, and
                QR_VQRQ Ga_VXR -p` mSRVT[RQ QR`V_R S\_ YRTNY ]_\PR``n in
                summarizing its holding, id. at 166. The factual record did not
                support the negative inferences drawn. We therefore hold that
                the district court abused its discretion by failing to apply the
                appropriate legal standards a\ Ga_VXR -p` P\Z]YNV[a)

                                            *    *    *

                     For the foregoing reasons, aUR QV`a_VPa P\b_ap` denial of
                Ga_VXR -p` Rule 26(d)(1) motion must be reversed. The district
                P\b_ap` QRPV`V\[ a\ QV`ZV`` Ga_VXR -p` P\Z]YNV[a dVaU\ba
                prejudice was predicated entirely on its denial of the Rule
                26(d)(1) motion. See id. at +0/ $m9R[fV[T Ga_VXR -p` QV`P\cR_f
                Z\aV\[ Q\\Z` Va` PYNVZ)n%) 7RPNb`R we find that the district
                P\b_a NOb`RQ Va` QV`P_RaV\[ V[ QR[fV[T Ga_VXR -p` QV`P\cR_f
                motion, its dismissal for failure to state a claim is also reversed.

                    While we do not lightly intercRQR V[ N QV`a_VPa P\b_ap`
                management of the discovery process, this case represents the
                rare circumstance in which the district court exceeded its
                substantial discretion. We therefore reverse aUR QV`a_VPa P\b_ap`
                order and remand for further proceedings consistent with this
                opinion.

                                                                       So ordered.
